IN THE SUPREME COURT OF THE STATE OF NEVADA


                        CHRISTOPHER ANDERSEN,                                  No. 82773
                        Petitioner,
                        vs.
                        THE EIGHTH JUDICIAL DISTRICT
                        COURT OF THE STATE OF NEVADA,
                        IN AND FOR THE COUNTY OF
                                                                                     FILED
                        CLARK; AND THE HONORABLE                                     MAR 0 9 2022
                        CRYSTAL ELLER, DISTRICT JUDGE,
                                                                                     ELIZABETH A. BROWN
                        Respondents,                                              CLERK g SU ME COURT
                                                                                 BY
                          and                                                           DEPUTY CLERK
                        CITY OF LAS VEGAS,
                        Real Party in Interest.




                                          ORDER DENYING PETITION FOR
                                              WRIT OF MANDAMUS

                                   This is an original petition for a writ of mandamus challenging
                       the district court's order of reversal and remand to the municipal court in a
                       criminal battery constituting domestic violence case.
                                   This petition is a sequel to our decision in Andersen v. Eighth
                       Judicial District Court, 135 Nev. 321, 322-24, 324, 448 P.3d 1120, 1122-23,
                       1124 (2019) (Andersen 1), in which we held that a misdemeanor battery
                       constituting domestic violence (BDV) charge under NRS 200A85(1)(a) is a
                       "serious offense" that entitles the accused to a jury trial. Despite having
                       secured a jury trial from this court in Andersen I, on returning to municipal
                       court, petitioner Christopher Andersen challenged the municipal court's




SUPREME COURT
     OF
   NEVADA

t(>) 1947A   diltAt)
                                                                                              - 07543
                        jurisdiction to hold that jury trial, arguing that it did not have statutory
                        authority to do so. The municipal court agreed with Andersen that it lacked
                        jurisdiction to hold a jury trial, but further held it could not transfer the
                        case to justice court prior to trial, there being no final disposition or plea
                        agreement.     See NRS 5.0503(2) (prohibiting a municipal court from
                        transferring a case absent a final disposition or plea). So, the municipal
                        court concluded that it was in jurisdictional "limbo" and dismissed
                        Andersen's charges. The state appealed the dismissal to the district court,
                        which reversed and remanded the case, again, to municipal court to hold a
                        jury trial. Andersen now petitions for a writ of mandamus, asking this court
                        to compel the district court to affirm the municipal court's order and dismiss
                        the charges against him for lack of jurisdiction.
                                     During the pendency of this action, the Nevada legislature
                        passed, and the governor signed, A.B. 42, which expressly authorizes the
                        municipal court to hold a jury trial for "any matter" within its jurisdiction,
                        which includes a misdemeanor BDV offense. A.B. 42, 81'a Leg. (Nev. 2021);
                        see also NRS 5.050(2). The bill became effective on January 1, 2022 and
                        applies to offenses committed before that date if they are "pending or
                        otherwise unresolved on January 1, 2022." A.B. 42, 814 Leg. Andersen's
                        case is unresolved as of the effective date; the bill therefore applies and
                        empowers the municipal court to conduct a jury trial in this case.
                                     We therefore conclude that the petition is moot. Personhood
                        Nev. u. Bristol, 126 Nev. 599, 602, 245 P.3d 572, 574 (2010) (holding that
                        later events may render a once-live controversy moot). The jury trial




SUPREME COURT
        OF
     NEVADA
                                                              2
1111 1947A   .1111P).
                   Andersen asked this court to mandate in Andersen I should proceed.
                   Accordingly we,
                                ORDER the petition DENIED.




                                             Parraguirre


                              k 4, .19_, .‘. , J.
                         /...,_(,_ta..z..4._,,,.._„                            , J.
                   Hardesty                                    Stiglich



                                                                   Li1;44,eAD, J.
                   Cadish                                      Silver


                               Piektt„Ar
                                      P          j.
                   Pickering                                   Herndon



                   cc:   Hon. Crystal Eller, District Judge
                         The Pariente Law Firm, P.C.
                         Attorney General/Carson City
                         Las Vegas City Attorney
                         Robert E. Anderlik
                         Henderson City Attorney
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                           3
E07 1447A 4W.:40